            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 1 of 18




 1                                            THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9

10   SENIOR HOUSING ASSISTANCE                No. 2:17-cv-01115-RSM
     GROUP,
11                                            DEFENDANTS AND COUNTER-
                        Plaintiff,            PLAINTIFFS’ RESPONSES TO LLC
12                                            GENERAL PARTNERS’ MOTIONS IN
            v.                                LIMINE
13
     AMTAX HOLDINGS 260, LLC, et al.,         NOTE ON MOTION CALENDAR:
14                                            FEBRUARY 8, 2019
                         Defendants.
15                                            ORAL ARGUMENT REQUESTED
16

17   AMTAX HOLDINGS 260, LLC, et al.,

18                      Counter-Plaintiffs,

19          v.

20 SENIOR HOUSING ASSISTANCE
   GROUP, et al.,
21
                    Counter-Defendants.
22

23

24

25
26

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                      Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 1                            725 South Figueroa Street, 31st Floor
                                                               Los Angeles, CA 90017-5524
                                                                  Phone: (213) 629-9040
                                                                   Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 2 of 18




 1                                                    TABLE OF CONTENTS
                                                                                                                                               Page
 2

 3   I.     INTRODUCTION ...............................................................................................................1
     II.    THE LLC GENERAL PARTNERS’ MOTIONS IN LIMINE SHOULD BE
 4          DENIED ...............................................................................................................................1
 5          A.         The Exhibits Challenged by the LLC General Partners Are Relevant to
                       Disputed Issues in the Case......................................................................................1
 6
                       1.         The Motion Is Predicated on a Misconception of Relevance ......................2
 7                     2.         The LLC General Partners Are Taking Inconsistent Positions....................4
 8          B.         The Global Indemnity Agreement Is Relevant to Both the Legitimacy of
                       SHAG’s Attempted ROFR Exercise and the LLC General Partners’ Bad
 9                     Faith .........................................................................................................................5
10                     1.         The Court Should Not Accept Bryan Park’s Mischaracterization of
                                  the Origins of the Global Indemnity Agreement .........................................6
11
                       2.         At Park’s Behest, SHAG Assigned Ownership Interests Arising
12                                Out of the Exercise of Its ROFR to Park’s For-Profit Entities ....................6
13                     3.         The Global Indemnity Agreement Is Relevant to Whether SHAG
                                  Can Exercise its ROFR ..............................................................................11
14                     4.         The Global Indemnity Agreement Is Relevant to Whether Counter-
15                                Defendants Acted in Bad Faith and with Unclean Hands..........................13
                       5.         The Limited Partners Should Not Be “Estopped” From Presenting
16                                Evidence Relating to the Global Indemnity Agreement ............................13
17   III.   CONCLUSION ..................................................................................................................15
18

19

20

21

22

23

24

25
26

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                                                Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – i                                                                      725 South Figueroa Street, 31st Floor
                                                                                                         Los Angeles, CA 90017-5524
                                                                                                            Phone: (213) 629-9040
                                                                                                             Fax: (213) 629-9022
              Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 3 of 18




 1   I.      INTRODUCTION1
 2           Third Party Defendants Lynnwood Retirement Living, LLC, Steel Lake Enterprises,
 3   LLC, Woodlands Associates, LLC, and Lakewood Meadows Enterprises, LLC (collectively, the
 4   “LLC General Partners”) are all general partners of the project partnerships at issue in this
 5   litigation (the “Project Partnerships”), and are all controlled by a common principal, an attorney
 6   and certified public accountant named Bryan Park. The LLC General Partners have filed two
 7   motions in limine, both of which seek to exclude from trial evidence that is directly relevant to
 8   the claims and affirmative defenses of Defendants and Counter-Plaintiffs (the “Limited
 9   Partners”). For the reasons explained herein, both motions lack merit and should be denied.
10   II.     THE LLC GENERAL PARTNERS’ MOTIONS IN LIMINE SHOULD BE
11           DENIED
12           A.       The Exhibits Challenged by the LLC General Partners Are Relevant to
13                    Disputed Issues in the Case
14           The LLC General Partners seek to exclude as irrelevant 462 of the Limited Partners’
15   proposed trial exhibits, which are documents that also were submitted to the Washington State
16   Housing Finance Commission (“WSHFC”) in connection with the WSHFC’s November 19,
17   2018, determination regarding the Senior Housing Assistance Group’s (“SHAG”) qualified
18   nonprofit status.3 The LLC General Partners argue that because the Limited Partners are not
19   challenging that determination in this action, none of the documents can be relevant here. The
20   Court should reject the LLC General Partners’ argument because it is based on a
21

22           1
                 The Limited Partners are filing two separate responses because Counter-Defendants filed two separate
     motions. Both responses combined are within the page limitation for responses to motions in limine. See Local
23   Rules W.D. Wash. LCR 7(e)(5).
               2
                 The LLC General Partners indicate that they are moving to exclude 47 exhibits (see Dkt. # 129 (“LLC
24   MIL”) at 3), but have identified only 46 exhibits (Dkt. # 130 (Second Howard Decl.) at ¶¶ 5-6).
               3
                 The LLC General Partners misstate the breadth of the WSHFC’s November 2018 determination, which
25   determined only that between 2014 through November 2018 SHAG was not affiliated with or controlled by a for-
     profit organization. There are three requirements for being determined a “qualified nonprofit organization” under
26   Section 42(h)(5)(C)—only one of which is that the state housing credit agency has determined that the organization
     is not affiliated with or controlled by a for-profit organization. 26 U.S.C. § 42(h)(5)(C).
      LIMITED PARTNERS’ RESPONSE TO LLC MIL                                            Boies Schiller Flexner LLP
      (No. 2:17-cv-01115-RSM) – 1                                                  725 South Figueroa Street, 31st Floor
                                                                                      Los Angeles, CA 90017-5524
                                                                                         Phone: (213) 629-9040
                                                                                          Fax: (213) 629-9022
              Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 4 of 18




 1   misunderstanding of the concept of relevance, and is inconsistent with the LLC General Partners’
 2   attempt to introduce other documents that were submitted to the WSHFC. Indeed, the LLC
 3   General Partners are attempting to cherry-pick the WSHFC-related documents admitted into
 4   evidence—excluding the documents offered by the Limited Partners while admitting those
 5   offered by SHAG and its wholly owned subsidiary (“SHAC”).
 6                    1.    The Motion Is Predicated on a Misconception of Relevance
 7           The LLC General Partners’ argument is based on the faulty premise that a document can
 8   be relevant to no more than one issue. Just because the documents that the Limited Partners
 9   submitted to the WSHFC were relevant to SHAG’s qualified nonprofit status, however, does not
10   negate their relevance to other issues in this case, namely: (a) SHAG’s improper exercise of the
11   Section 42 ROFRs for the Projects at issue; (b) Counter-Defendants’—including the LLC
12   General Partners’—breaches of fiduciary duty; and (c) SHAG’s unclean hands, which bar it from
13   the relief it seeks.
14           The evidence challenged by the LLC General Partners—which includes correspondence
15   between the LLC General Partners’ principal Bryan Park and SHAG representatives, as well as
16   board meeting minutes for SHAG and SHAC—demonstrate that Park, the principal of for-profit
17   entity Pacific Northern Construction Company (“PNCC”) and its for-profit affiliates (including
18   the LLC General Partners), has actively controlled SHAG for decades, such that SHAG has
19   become little more than a shell entity utilized by Park to benefit himself and the companies he
20   owns and controls. The exhibits challenged by the LLC General Partners and the supporting
21   testimony establish the following joint efforts by Park and SHAG:
22           •   SHAG’s formation was assisted by Park, who served as an early member of SHAG’s
                 Board, and continued to advise SHAG even after leaving the Board (see, e.g., Dkt. #
23               90-1, Ex. C (Proposed Ex. A-0166) (5/16/95 Park letter to Chairman of SHAG’s
                 Board, Jim Sullivan, re SHAG Letters of Resignation - Ed James and Bryan Park);
24               Id., Ex. D (Proposed Ex. A-0053) (3/6/01 SHAG Board minutes) at 3 (“If the
                 transaction with Vital Retirement Living is realized, Bryan Park’s move into the new
25               company as a Board Member and major stockholder of Vital would take him out of
                 the role of serving informally as SHAG’s financial/legal advisor since PNC[C] would
26               no longer be SHAG’s management agent.”));

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                   Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 2                                         725 South Figueroa Street, 31st Floor
                                                                            Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
           Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 5 of 18




 1         •   SHAG permitted Park to control the agenda at SHAG Board meetings, with SHAG’s
               board considering only those development opportunities in which PNCC or its
 2             affiliates had a financial interest (see, e.g., Declaration of Eric Pettit (“Pettit Decl.”),
               Ex. B, Proposed Ex. A-0225 (redacted minutes from 12/16/14 SHAG Board
 3             meeting); Id., Ex. C, Proposed Ex. A-0206 (6/6/11 email attaching SHAG and SHAC
               Board meeting minutes and asking Park to review); Dkt. # 90-1, Ex. L, Proposed Ex.
 4             A-0056 (11/7/11 email from Park to SHAG’s Executive Director, Jay Woolford,
               stating “I reviewed the SHAG and SHAC Board minutes and I had some suggested
 5             changes – mainly clarifications or minor corrections.”));
 6         •   SHAG and Park entered into agreements whereby SHAG delegated its obligations to
               the Project Partnerships and nearly all of the associated economic benefits under
 7             development services agreements and operating use lease agreements to for-profit
               affiliates of PNCC controlled by Park (Dkt. # 90-1, Ex. T (Property Management
 8             Agreement at 1, 7; Project Management Agreement at 1-2, 6));
 9         •   SHAG approved the Global Indemnity Agreement, which purports to assign 90% of
               the economic interests associated with SHAG’s ROFR to PNCC and its affiliates in
10             exchange for illusory consideration (see, e.g., id., Ex. H, Proposed Ex. A-0054
               (7/12/2001 Board Meeting minutes); see also Section II.B infra);
11
           •   SHAG appointed its for-profit subsidiary, SHAC, as the managing member of limited
12             liability companies owned primarily by PNCC or its affiliates and designated to serve
               as general partners of certain Project Partnerships;
13
           •   SHAG identified and branded Park and his companies as affiliated with SHAG, and
14             generally treated SHAG’s interests collectively and interchangeably with Park’s own
               (see, e.g., Pettit Decl., Ex. D, Proposed Ex. A-0227 (2/24/15 Board Meeting minutes
15             stating that Woolford “provided background information and goals for the branding
               work that is being done with SHAG, Independent Living and PNCC to align the
16             organizations around expectations for representing SHAG.”));
17         •   SHAG allowed Park to prepare key SHAG documents, including Board minutes, tax
               returns, and management representation letters, and SHAG’s Board then took action
18             based on those documents (see, e.g., id., Ex. E, Proposed Ex. A-0057 (5/4/12 email
               from Park to Sullivan attaching management representation letters and asking
19             Sullivan to execute “at your earliest convenience”); Id., Ex. F, A-0211 (9/15/14 email
               from Park to his assistant, Amanda Hagen (copying Woolford): “Let Jay know that
20             we will complete and file SHAC’s return between now and the SHAG ta[x] return
               due date so that we can report SHAG’s direct or indirect share of assets, liabilities and
21             income or loss from SHAC in SHAG’s Form 990.”)); and
22         •   SHAG has permitted Park to control the process by which SHAG purported to
               exercise its ROFR, as well as the resulting litigation, which will economically benefit
23             the LLC General Partners almost exclusively to the detriment of SHAG (see, e.g., id.,
               Ex. D, Proposed Ex. A-0227 (2/24/15 SHAG Board Meeting minutes re Meridian
24             Court ROFR: “Jay confirmed that the board has exercised the right of first refusal and
               the limited partner has responded. Bryan will need to address”).
25
26

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                    Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 3                                          725 South Figueroa Street, 31st Floor
                                                                             Los Angeles, CA 90017-5524
                                                                                Phone: (213) 629-9040
                                                                                 Fax: (213) 629-9022
              Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 6 of 18




 1           These joint efforts by SHAG, Park, and the LLC General Partners have enabled Park to
 2   utilize the nonprofit SHAG entity to enrich Park’s for-profit companies, including the LLC
 3   General Partners, allowing them to benefit from opportunities that, by the terms of the Project
 4   Partnership Agreements and Section 42 of the Internal Revenue Code, are available only to
 5   nonprofits and other eligible recipients—including the below-market rights of first refusal for
 6   which Section 42(i)(7) provides a safe harbor. This evidence demonstrates that the ROFR was
 7   not properly exercised, establishes breaches of fiduciary duties owed by SHAG to the Limited
 8   Partners, and supports the Limited Partners’ unclean hands affirmative defense. These are all
 9   issues that the WSHFC did not and could not have considered in issuing its limited
10   determination. Because the documents the LLC General Partners seek to exclude make each of
11   these facts supporting the Limited Partners’ claims and defenses “more probable,” those
12   documents are relevant. See United States v. Curtin, 489 F.3d 935, 943 (9th Cir. 2007) (evidence
13   is relevant if it has “any tendency to make the existence of any fact that is of consequence to the
14   determination of the action more probable or less probable than it would be without the
15   evidence.” (citing Fed. R. Evid. 401)).
16                    2.       The LLC General Partners Are Taking Inconsistent Positions
17           The LLC General Partners’ overly restrictive view of the relevance of documents
18   submitted to the WSHFC is undermined by their agreement to co-defendant SHAG’s proposed
19   trial exhibit list, which includes an exhibit (Proposed Ex. 260) that consists of more than 3,000
20   pages of documents submitted to the WSHFC. Notably, the LLC General Partners have not
21   moved to exclude SHAG’s proposed exhibit even though the LLC General Partners’ theory of
22   relevance would apply with equal force to that exhibit. 4 The LLC General Partners’ inconsistent
23

24           4
                The LLC General Partners also have made no objection to certain documents included on SHAG’s
     proposed exhibit list, while seeking to exclude the very same documents on the Limited Partners’ proposed exhibit
25   list simply because they were submitted to the WSHFC. See Declaration of Eric Pettit (“Pettit Decl.”), ¶ 13
     (comparing Proposed Ex. 265 & Proposed Ex. A-0054 (7/12/2001 Board Meeting Minutes)). Relevant underlying
26   documents that preexisted the WSHFC submission, however, do not become irrelevant simply by virtue of having
     been submitted to the WSHFC.
     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                             Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 4                                                   725 South Figueroa Street, 31st Floor
                                                                                      Los Angeles, CA 90017-5524
                                                                                         Phone: (213) 629-9040
                                                                                          Fax: (213) 629-9022
               Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 7 of 18




 1   position with respect to SHAG’s proposed exhibit and the Limited Partners’ proposed exhibits
 2   demonstrates that the LLC General Partners’ motion in limine is not motivated by relevance
 3   concerns, but rather by a desire to exclude evidence favorable to the Limited Partners while
 4   admitting evidence favorable to the LLC General Partners and SHAG, who are coordinating their
 5   efforts pursuant to a Joint Defense Agreement.
 6             Finally, although the LLC General Partners cite Federal Rule of Evidence 403 (Dkt. #
 7   129 (LLC MIL) at 4), they do not even attempt to explain how they would be unfairly prejudiced
 8   if the Court considered the challenged exhibits, nor could they, see United States v. Hankey, 203
 9   F.3d 1160, 1172 (9th Cir. 2000) (explaining that relevant evidence may be excluded under Rule
10   403 “because of prejudicial dangers or considerations” and “only if its probative value is
11   substantially outweighed by one or more of the articulated dangers or considerations”). The fact
12   that the evidence is damaging to the LLC General Partners’ case does not make it unfairly
13   prejudicial.
14             Because the LLC General Partners have failed to establish that the documents the
15   Limited Partners submitted to the WSHFC are irrelevant to any issue in this case under Federal
16   Rules of Evidence 401, 402, and 403, the LLC General Partners’ motion on this issue should be
17   denied.
18             B.     The Global Indemnity Agreement Is Relevant to Both the Legitimacy of
19                    SHAG’s Attempted ROFR Exercise and the LLC General Partners’ Bad Faith
20             The brief supporting the LLC General Partners’ motions in limine devotes more than
21   eight pages to arguing that the Limited Partners’ claims regarding the Global Indemnity
22   Agreement are without merit. (See Dkt. # 129 (LLC MIL) at 4-12.) This thinly-veiled effort to
23   submit what is essentially a lengthy and improper surreply on the pending cross-motions for
24   summary judgment is procedurally suspect. Moreover, as explained below, the LLC General
25   Partners mischaracterize the origins and implications of the Global Indemnity Agreement, both
26   of which are directly relevant to the Limited Partners’ claims and defenses in this action.

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                   Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 5                                         725 South Figueroa Street, 31st Floor
                                                                            Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 8 of 18




 1                  1.      The Court Should Not Accept Bryan Park’s Mischaracterization of the
 2                          Origins of the Global Indemnity Agreement
 3          Relying on a self-serving declaration authored by Bryan Park, the LLC General Partners
 4   would have the Court believe that Park, rather than Congress, created the opportunity for SHAG
 5   to hold its below-market ROFR. (Dkt. # 129 (LLC MIL) at 5 (citing Park summary judgment
 6   declaration to claim that “Mr. Park offered (on behalf of PNCC and its affiliates) to SHAG (1) a
 7   commitment to obtain for SHAG a Code Section 42(i)(7) ROFR….”).) Indeed, the LLC General
 8   Partners suggest that Park was doing SHAG a favor by securing for SHAG a below-market
 9   ROFR even though, under the Global Indemnity Agreement, for-profit entities controlled by
10   Park would retain the vast majority—approximately 90%— of the funds generated by the
11   Projects. (Id.; see also Section II.B.2 infra.)
12          This logic is untethered to the actual economic positions of the parties, and demonstrates
13   the extent to which Park and SHAG have joined forces, with SHAG accepting the unfounded
14   premise that it lacks any ability to secure for itself an unencumbered below-market ROFR. The
15   reality is that—as the LLC General Partners themselves recognize (see Dkt. # 129 (LLC MIL) at
16   5)—nonprofits provide tax exemptions and other benefits that are critical to the success of any
17   LIHTC project, and SHAG accordingly had plenty of leverage to obtain a below-market ROFR
18   for itself without having to pay Park what amounts to a 90% commission. As discussed below,
19   the true origins of the Global Indemnity Agreement illustrate the extent to which SHAG has been
20   utilized by Park as little more than a vessel through which ownership interests and associated
21   benefits that only nonprofits and other designated recipients are supposed to receive are instead
22   channeled to for-profit companies that Park owns and controls.
23                  2.      At Park’s Behest, SHAG Assigned Ownership Interests Arising Out of
24                          the Exercise of Its ROFR to Park’s For-Profit Entities
25          In 2001, Park wanted to assign Property Management Agreements that SHAG had
26   entered into with Park’s for-profit company, PNCC, to a new entity, Independent Living, in

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                  Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 6                                        725 South Figueroa Street, 31st Floor
                                                                           Los Angeles, CA 90017-5524
                                                                              Phone: (213) 629-9040
                                                                               Fax: (213) 629-9022
               Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 9 of 18




 1   connection with a merger PNCC was pursuing. At a special meeting of SHAG’s Board on July
 2   12, 2001, Park addressed the proposed merger and requested that SHAG consent to the merger
 3   and to the assignment of its Property Management Agreements to Independent Living. (See Dkt.
 4   # 90-1, Ex. H (7/12/01 SHAG Board meeting minutes).) In response to concerns by SHAG
 5   Board members about SHAG’s potential exposure following the merger, Park “assured the
 6   Board that it will have a blanket indemnity regarding any claims,” and “advised the Board
 7   members that an indemnification agreement that he will draft will memorialize/ensure SHAG’s
 8   indemnification.” (Id. at 3; see also id. at 7 (“Bryan Park advised the Board that he will prepare
 9   a draft of an Indemnification Agreement to protect the SHAG organization”).) The minutes
10   include no mention of Park discussing the transfer of SHAG’s rights under the ROFR for the
11   Project Partnerships from SHAG to PNCC in connection with the indemnification agreement he
12   was proposing. (See id.)5
13             Park drafted the Global Indemnity Agreement sometime after SHAG’s Board meeting on
14   July 12, 2001. (See id., Ex. B (Park Dep. Tr. at 106:8-17) (“Q. So at the time that this board
15   meeting occurred had that indemnification agreement not been drafted? A. I believe that the
16   drafting of it occurred after this. Notwithstanding the fact that everything ended up being dated
17   July 12th, which was the effective date, I be -- I believe that the actual drafting of the -- of the --
18   of that global indemnity agreement occurred within a few days of that. So it wasn’t in place at
19   this time, that’s correct.”).) SHAG’s Board, however, did not reconvene to consider the Global
20   Indemnity Agreement before it was executed by Board chair Jim Sullivan. (See id. at 108:19-
21   109:7.)
22             Section 3 of the Global Indemnity Agreement provides:
23             In exchange for executing and delivering this Agreement and continuing to
               provide financial support, guarantees and indemnifications to or for the benefit of
24

25             5
                Counter-Defendants did not produce all of SHAG’s board meeting minutes from this time period until the
     Limited Partners identified and raised their failure to produce specific minutes. (See Pettit Decl., ¶ 14.) None of
26   these minutes, however, describe any discussion of the Global Indemnity Agreement that goes beyond or is contrary
     to what is reflected in the July 12, 2001 minutes. (Id.)
     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                             Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 7                                                   725 South Figueroa Street, 31st Floor
                                                                                      Los Angeles, CA 90017-5524
                                                                                         Phone: (213) 629-9040
                                                                                          Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 10 of 18




 1           the Project Partnerships and the General Partners with respect to the Facilities
             pursuant to the Development Contracts, the Project Financing, the Equity
 2           Financing, and/or the Project Partnerships Agreements, and for agreeing to pay
             any tax liability of the tax credit investor limited partners and all transaction costs
 3           associated with the exercise of a ROFR, it is understood and agreed by the
             parties that the ownership of the Facilities after the exercise of the ROFR will
 4           be arranged such that the Developers and/or Co-General Partners affiliated
             with PNCC will maintain the same direct or indirect economic ownership
 5           percentage in each of the Facilities as they enjoyed immediately before the
             expiration of the 15-year tax credit compliance period and the exercise of the
 6           ROFR and SHAG and/or SHAC would succeed to the direct or indirect economic
             ownership percentage of the tax credit investor limited partners at the same time
 7           of the exit of such tax credit investor limited partners from the Project
             Partnerships.
 8
     (Dkt. # 90-1, Ex. U (“GIA”) at 3 (emphasis added).) As Park confirmed at his deposition, the
 9
     intended effect of the Global Indemnity Agreement was to provide that, after the exercise of
10
     SHAG’s ROFR, the Projects would not be owned solely by a non-profit (SHAG), but instead
11
     would be owned jointly by a non-profit (SHAG) and a for-profit organization (PNCC or one of
12
     its affiliates) controlled by Park. (See id., Ex. B (Park Dep. Tr. at 200:10-21) (“Q. And would
13
     the end route -- at the end of the day when all of the obligations under the global indemnity
14
     agreement in 6 -- Section 6.33 -- excuse me -- Section 6.3 of the operating agreements were
15
     fulfilled, who would own the project partnership? A. It would be the -- it would be SHAC and
16
     the existing -- the existing general partner. Q. Okay. So it wouldn’t be owned by a non-profit at
17
     that point; is that right? A. At that point it would be owned jointly by a non-profit and a for-
18
     profit.”).)
19
             Park drafted the Global Indemnity Agreement in a manner that disguised the substantial
20
     transfer of rights from SHAG to PNCC that it contained. First, the Global Indemnity Agreement
21
     is drafted less like a contract in which both parties are exchanging consideration, and more like a
22
     guaranty that one party is making for the benefit of the other. Indeed, SHAG’s approval of the
23
     assignment of the Property Management Agreements pursuant to the merger—which Park
24
     described as the principal consideration SHAG was providing under the Global Indemnity
25
26   Agreement, Pettit Decl., Ex. G (Park Dep. Tr. at 262:2-24)—is not even mentioned in the Global


     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                     Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 8                                           725 South Figueroa Street, 31st Floor
                                                                              Los Angeles, CA 90017-5524
                                                                                 Phone: (213) 629-9040
                                                                                  Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 11 of 18




 1   Indemnity Agreement. The Global Indemnity Agreement’s preamble, moreover, states that the
 2   “Indemnity Agreement” is “made . . . by [PNCC], and the undersigned affiliates of PNCC, in
 3   favor of [SHAG] and [SHAC].” (Dkt. # 90-1, Ex. U (GIA) at 1 (emphasis added).) Similarly, on
 4   the signature page of the Global Indemnity Agreement, after the signatures from PNCC and its
 5   affiliates, there is the following heading before Jim Sullivan’s signatures on behalf of SHAG and
 6   SHAC: “ACKNOWLEDGMENT AND ACCEPTANCE BY SHAG AND SHAC.” (Id. at 6.)
 7   The only reason to include such a header before the signature blocks for SHAG and SHAC is to
 8   indicate that SHAG and SHAC were intended to be beneficiaries under the Global Indemnity
 9   Agreement, not counterparties with corresponding obligations.
10          Second, the description of SHAG’s ROFR in the Global Indemnity Agreement is
11   confusing as to who actually holds it. Specifically, in the “WHEREAS” clause addressing the
12   ROFR, the Global Indemnity Agreement does not identify SHAG as the holder of the ROFR, but
13   instead states that “the General Partners of the Project Partnerships and Developers of the
14   Facilities have been granted certain rights of first refusal (the “ROFR”)….” (Id. at 1.) This
15   characterization of who holds the ROFR is at best misleading, particularly given that later in the
16   same clause the term “Developers” is used to refer to for-profit affiliates of PNCC (i.e., entities
17   controlled by Park). (Id.) Coupled with the fact that it was not reviewed at any Board meeting,
18   the misleading drafting and confusing language suggest that SHAG may not have fully
19   understood what it was giving up by executing the Global Indemnity Agreement.
20          That SHAG did not initially understand or appreciate the implications of the Global
21   Indemnity Agreement on its ROFR was confirmed by the deposition testimony of the current
22   chair of SHAG’s Board (who was on SHAG’s Board at the time the Global Indemnity
23   Agreement was executed), as well as the former chair of SHAG’s Board (who actually signed the
24   Global Indemnity Agreement on behalf of SHAG and SHAC). SHAG’s current chair, Jeffry
25   Melville, testified that he did not believe that the Global Indemnity Agreement had any impact
26   on SHAG’s ROFR. (See Pettit Decl., Ex. H (Melville Dep. Tr. at 88:21-90:6) (testifying that the

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                    Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 9                                          725 South Figueroa Street, 31st Floor
                                                                             Los Angeles, CA 90017-5524
                                                                                Phone: (213) 629-9040
                                                                                 Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 12 of 18




 1   Global Indemnity Agreement “didn’t change the underlying ROFR that’s in the partnership
 2   agreement.”).) And SHAG’s former chair, Jim Sullivan, testified to his understanding that it was
 3   the Global Indemnity Agreement, and not the ROFR, that conveyed to SHAG the right to remain
 4   involved in the Projects. (See id., Ex. I (Sullivan Dep. Tr. at 99:14-22) (“What I recalled was
 5   that [the Global Indemnity Agreement] had the potential to help us maintain continuous control
 6   over housing projects that, again, were serving the purpose that we -- that we were trying to
 7   serve, and that is to provide affordable housing for seniors, and that this would give us the a --
 8   the potential ability to continue projects as part of the SHAG organization that might possibly
 9   otherwise get lost to the -- to the open market.”).)
10          Even as late as October of 2013, SHAG’s Executive Director Jay Woolford had no idea
11   that the Global Indemnity Agreement transferred benefits arising from the ROFR from SHAG to
12   for-profit entities controlled by Park. In response to an email in which Woolford noted SHAG’s
13   “very favorable right of refusal for Auburn Court and Lakewood,” Park wrote:
14          SHAG does not have the right to acquire those properties outright for its own
            account. The exercise of the options/rights of first refusal are subject to the direct
15          and indirect economic ownership interests of the general partner and/or developer
            reflected in the Partnership Agreement, the developer note, the interest rate swap
16          agreement, etc. The end result is that SHAG would acquire the economic interest
            of the Investor Limited Partner, and the developer/general partner would retain its
17          existing economic interest. The Investor’s economic interest is essentially 10%
            and the developer/general partner’s economic interest is essentially 90%. SHAG
18          does not get to buyout the developer/general partner’s interests. Did you think
            that they did?
19
     (Dkt. # 90-1, Ex. J at 1.) In response, Woolford stated that he “was under the impression that
20
     SHAG did have the right to acquire the properties,” but admitted that “there are pieces to the
21
     puzzle, or documents that I am missing that clarify our options,” and requested a discussion with
22
     Park “that clarifies these opportunities or how we potentially participate.” (Id.) Park followed
23
     up by sending Woolford a copy of the Global Indemnity Agreement. (See Pettit Decl., Ex. J,
24
     Proposed Ex. A0062 (10/22/2013 Park email forward to Jay Woolford).)
25
26

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                    Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 10                                         725 South Figueroa Street, 31st Floor
                                                                             Los Angeles, CA 90017-5524
                                                                                Phone: (213) 629-9040
                                                                                 Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 13 of 18




 1          Finally, that SHAG never took the steps necessary to gain an understanding of the Global
 2   Indemnity Agreement is confirmed by the fact that the indemnifications that PNCC and its
 3   affiliates purported to provide in the Global Indemnity Agreement either (a) were duplicative of
 4   indemnities provided in earlier Indemnity Agreements, Project Management Agreements, or
 5   related transactional documents, or (b) indemnified SHAG and SHAC against potential liabilities
 6   that did not exist. (See, e.g., id., Ex. K, Proposed Ex. A-0150 (11/7/00 Indemnity Agreement by
 7   PNCC “in favor of” SHAC); Dkt. # 90-1, Ex. T (10/1/97 Project Management Agreement
 8   between SHAC and PNCC affiliate Fox Housing Enterprises, Inc.) § 4 (“Financial Support and
 9   Performance Guarantees”); Id., Ex. L, Proposed Ex. A-0153 (12/7/01 Property Management
10   Agreement between SHAG and PNCC affiliate Independent Living).)
11          The existence of the Global Indemnity Agreement and the relationship it created between
12   SHAG and SHAC, on one hand, and PNCC and its affiliates, on the other, leave no question that
13   Park coopted from SHAG ownership interests that Congress has reserved for certain eligible
14   recipients that do not include for-profit real estate developers. As explained below, these facts
15   are relevant both to the validity of SHAG’s purported exercise of its ROFR, and to the Limited
16   Partners’ claim for breach of fiduciary duties and unclean hands affirmative defense.
17                  3.      The Global Indemnity Agreement Is Relevant to Whether SHAG Can
18                          Exercise its ROFR
19          As discussed in the Limited Partners’ pending motion for summary judgment (Dkt. # 89
20   at 11-12), Section 42(i)(7) of the Internal Revenue Code creates a safe harbor for LIHTC
21   partnerships to grant a below-market ROFR to nonprofit participants and other eligible
22   recipients, which do not include for-profit entities such as PNCC or the LLC General Partners.
23   Under the Global Indemnity Agreement, however, upon the purchase of the Projects through the
24   exercise of SHAG’s ROFR, the LLC General Partners “will maintain the same direct or indirect
25   economic ownership percentage in each of the Facilities as they enjoyed immediately before the
26   expiration of the 15-year tax credit compliance period and the exercise of the ROFR.” (Dkt. #

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                   Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 11                                        725 South Figueroa Street, 31st Floor
                                                                            Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 14 of 18




 1   90-1, Ex. U at 1.) That “ownership percentage,” as Park has acknowledged, is approximately
 2   ninety percent. (Id., Ex. B at 200:10–21.) Thus, the Global Indemnity Agreement accomplishes
 3   indirectly what Congress prohibited directly, i.e., the transfer of the Projects to for-profit entities
 4   at substantially below-market prices.
 5           In its motion in limine, the LLC General Partners argue that the Global Indemnity
 6   Agreement does not transfer any rights from SHAG to them because it “only preserved
 7   unchanged the existing direct or indirect economic interests. . . held by the LLC General
 8   Partners” prior to SHAG’s exercise of its ROFR. (Dkt. # 129 (LLC MIL) at 8-9 (emphasis in
 9   original).) This argument is specious. As Park admitted at his deposition, if the Global
10   Indemnity Agreement did not exist, then the valid exercise of SHAG’s ROFR would result in
11   SHAG’s fee simple ownership of the Projects, free from any encumbrances based on the
12   economic rights of the LLC General Partners as partners in the Project Partnerships that had
13   previously owned the Projects. (See Pettit Decl., Ex. G (Park Dep.Tr. at 204:25-205:4.)) But
14   because the Global Indemnity Agreement does exist, the LLC General Partners claim that SHAG
15   must pay them as much as ninety percent of the future economics of the Projects. To argue that
16   the difference between these two scenarios does not demonstrate a substantial transfer of rights
17   from SHAG to the LLC General Partners strains credulity.
18           The LLC General Partners also argue in their motion that “[a]n exercise of SHAG’s
19   Special ROFRs would not result in joint ownership of any Project.” (LLC MIL at 9 (emphasis in
20   original).) As explained above, however, this argument is belied by the plain language of the
21   Global Indemnity Agreement, which contemplates the LLC General Partners “maintain[ing] the
22   same direct or indirect economic ownership percentage in each of the Facilities” that they held
23   prior to the exercise (Dkt. # 90-1, Ex. U (GIA) § 3 (emphasis added)), and by Park himself, who
24   conceded at his deposition that if SHAG exercised its ROFR to purchase a Project, the Project
25   “would be owned jointly by a non-profit and a for-profit” as a result of the Global Indemnity
26   Agreement. (Dkt. # 90-1, Ex. B at 200:20–21.)

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                     Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 12                                          725 South Figueroa Street, 31st Floor
                                                                              Los Angeles, CA 90017-5524
                                                                                 Phone: (213) 629-9040
                                                                                  Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 15 of 18




 1                  4.      The Global Indemnity Agreement Is Relevant to Whether Counter-
 2                          Defendants Acted in Bad Faith and with Unclean Hands
 3          In addition to its relevance to the effectiveness of SHAG’s attempted exercise of its
 4   ROFRs, the Global Indemnity Agreement is also relevant to the Limited Partners’ claims for
 5   breach of fiduciary duty, as well as their unclean hands affirmative defense. In particular,
 6   evidence concerning the Global Indemnity Agreement establishes the extent to which the LLC
 7   General Partners, who owe fiduciary duties to the Limited Partners, are seeking to force the
 8   Limited Partners out of the Project Partnerships against their will and at a below-market price
 9   based on the LLC General Partners’ own secret self-interest, and not the best interests of the
10   Project Partnerships and the Limited Partners.
11          In their motion, the LLC General Partners argue that the Global Indemnity Agreement is
12   irrelevant to the Limited Partners’ fiduciary duty claims because the Limited Partners did not
13   become limited partners in any of the Project Partnerships until December 1, 2001, and, as a
14   result, “SHAG and the LLC General Partners had no duty at all to the [Limited Partners] when
15   they entered the GIA in July of 2001.” (Dkt. #129 (LLC MIL) at 6 (emphasis in original).) This
16   argument fundamentally misconceives the nature of the Limited Partners’ fiduciary duty claims.
17   The Limited Partners are not claiming that the LLC General Partners breached their fiduciary
18   duties by entering into (or having their affiliates enter into) the Global Indemnity Agreement, but
19   rather that the Global Indemnity Agreement—and, as discussed below, the LLC General
20   Partners’ efforts to hide its existence—is relevant to the Court’s assessment of whether the LLC
21   General Partners’ more recent efforts to force the Limited Partners out of the Project Partnerships
22   comported with their fiduciary duties.
23                  5.      The Limited Partners Should Not Be “Estopped” From Presenting
24                          Evidence Relating to the Global Indemnity Agreement
25          Finally, the LLC General Partners argue at the end of their brief that, “[s]eparate and
26   apart from the lack of relevance of the [Global Indemnity Agreement],” the Limited Partners

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                  Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 13                                       725 South Figueroa Street, 31st Floor
                                                                           Los Angeles, CA 90017-5524
                                                                              Phone: (213) 629-9040
                                                                               Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 16 of 18




 1   should be “estopped from offering [Global Indemnity Agreement]-related evidence now”
 2   because the Limited Partners were “informed of the substance of the [Global Indemnity
 3   Agreement] well before it entered into the Project Partnership Agreements.” (Dkt. # 129 (LLC
 4   MIL) at 11.) The LLC General Partners provide no authority to support raising an estoppel
 5   argument in connection with an evidentiary motion, and their argument should be rejected on
 6   that basis alone.
 7          The LLC General Partners’ contention that the Limited Partners were “informed of the
 8   substance of the [Global Indemnity Agreement],” moreover, is misleading at best. To support its
 9   claim, the LLC General Partners point to the fact that the operating agreements for three of the
10   LLC General Partners included provisions similar to the language in the Global Indemnity
11   Agreement, and that these operating agreements were included in voluminous closing binders
12   associated with the Limited Partners’ investment in the Project Partnerships. The fact that
13   operating agreements that the Limited Partners were not parties to were included in thousands of
14   pages of due diligence materials that were circulated decades ago and had language buried in
15   them similar to the language in the Global Indemnity Agreement is a far cry from the evidence
16   that would be required to establish that the LLC General Partners fulfilled their fiduciary
17   disclosure obligations relating to the Global Indemnity Agreement. It is certainly no basis for
18   precluding the Limited Partners from submitting any evidence relating to the Global Indemnity
19   Agreement.
20          Indeed, the undisputed evidence shows that SHAG and Park actively hid the Global
21   Indemnity Agreement from the Limited Partners, who only learned of its existence when they
22   accidently received a letter from Woolford to Park that referred to it. (See Dkt. # 91-1, Ex. V
23   (1/15/15 letter from the Limited Partners to Park noting that “the attachment to the December 30
24   Letter is a letter dated December 29, 2014 from SHAG to [PNCC], pertaining to a Global
25   Indemnity Agreement between SHAG and PNCC,” and requesting a copy of the Global
26   Indemnity Agreement).) Despite repeated requests from the Limited Partners (see, e.g., Dkt. #

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                   Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 14                                        725 South Figueroa Street, 31st Floor
                                                                            Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 17 of 18




 1   90-1, Ex. W (4/29/16 email exchange between Woolford and Ryan Trane)), SHAG and PNCC
 2   refused to provide the Limited Partners with a copy of the Global Indemnity Agreement until
 3   nearly a year and a half later. These efforts by SHAG and the LLC General Partners to actively
 4   block the Limited Partners’ efforts simply to obtain a copy of the Global Indemnity Agreement
 5   eviscerate any claim that the Limited Partners had actual notice of the Global Indemnity
 6   Agreement or its implications. Even more importantly, these efforts to hide the Global
 7   Indemnity Agreement evidence a breach of Counter-Defendants’ fiduciary disclosure duties to
 8   the Limited Partners, and establish that SHAG’s unclean hands should bar the equitable relief it
 9   is seeking from this Court.
10   III.   CONCLUSION
11          For the foregoing reasons, the Limited Partners respectfully request that the Court deny
12   the LLC General Partners’ motions in limine in their entirety.
13          RESPECTFULLY SUBMITTED this 6th day of February, 2019.
14                                                    Boies Schiller Flexner LLP
15                                                    By: /s/ Christopher G. Caldwell
                                                      Christopher G. Caldwell, admitted pro hac vice
16                                                    Eric S. Pettit, admitted pro hac vice
                                                      725 S Figueroa Street, 31st Floor
17                                                    Los Angeles, CA 90017
                                                      Telephone: 213 629 9040
18                                                    Facsimile: 213 629 9022
                                                      Email: ccaldwell@bsfllp.com
19                                                             epettit@bsfllp.com
20                                                    Perkins Coie LLP
                                                      David J. Burman, WSBA #10611
21
                                                      Steven D. Merriman, WSBA #44035
22                                                    Mallory Gitt Webster, WSBA #50025
                                                      1201 Third Avenue, Suite 4900
23                                                    Seattle, WA 98101-3099
                                                      Telephone: 206.359.8000
24                                                    Facsimile: 206.359.9000
                                                      Email: DBurman@perkinscoie.com
25                                                             SMerriman@perkinscoie.com
                                                               MWebster@perkinscoie.com
26                                                    Attorneys for the Limited Partners

     LIMITED PARTNERS’ RESPONSE TO LLC MIL                                 Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 15                                      725 South Figueroa Street, 31st Floor
                                                                          Los Angeles, CA 90017-5524
                                                                             Phone: (213) 629-9040
                                                                              Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 140 Filed 02/06/19 Page 18 of 18




 1                                  CERTIFICATE OF SERVICE
 2          On February 6, 2019, I caused a copy of the foregoing document to be electronically
 3   filed via the Court’s Electronic Case Filing System, which will notify all attorneys of record of
 4   the filing.
                                                         By:     /s/ Wendy M. Carpenter
 5
                                                                 Wendy M. Carpenter
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

     CERTIFICATE OF SERVICE                                                Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 1                                       725 South Figueroa Street, 31st Floor
                                                                          Los Angeles, CA 90017-5524
                                                                             Phone: (213) 629-9040
                                                                              Fax: (213) 629-9022
